DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions.  This non-final office action is in response to the Patent Application filed on 29 April 2020.  Claims 1-20 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant’s claim of priority to provisional application number 61/730421 with a filing date of 27 November 2012 is recognized.

Claim Rejections - 35 USC § 101
	As a result of analysis of the instant claims with respect to the statutory requirements of 35 USC 101, the claims are determined to be statutorily eligible.  
Analysis of the claims under Step 2A Prong One results in the conclusion that the claims are directed to a judicial exception related to certain methods of organizing human activity such as advertising, marketing or sales activities or behaviors.  Analysis of the claims with respect to Step 2A Prong Two results in the conclusion that, similar to the findings of the court with respect to the decision rendered in DDR Holdings v. Hotels.com, the instant claims are directed to a technical solution which is “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” (see page 20 of 13-1505, United States Court of Appeals for the Federal Circuit, published 3 December 2014).  The instant judicial exception is determined to be directed to a practical application which is considered to be an improvement to the manner of mapping and determining the content of internet based information comprised of particular coded information related to products, and the manner of searching for and mapping the information by means of a search engine web crawler system.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  The initial limitation of each of the claims includes language which is confusing and does not convey meaning with respect to the aims of the invention.  The limitation at issue is “presenting, at a web server, a web page containing code representing a smart brand asset, wherein a web address of the web page contains a unique identification of the smart brand asset points to a reference of the smart brand asset, wherein the unique identification includes any of a location, user attributes, or content of the smart brand asset,” and wherein the phrase “wherein a web address of the web page contains a unique identification of the smart brand asset points to a reference of the smart brand asset,” is grammatically incorrect because of a lack of clarity as to the pointing to a reference phrase.  For purposes of examination the Examiner interprets the inclusion of a unique identification as part of a web page address to be implemented as a pointer to information related to the smart brand asset.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thakur et al. (20120259882) in view of Prince et al. (20110283359).

Claims 1 and 15:	Thakur discloses a computer-implemented method and electronic device ([44-48]) for search engine optimization for a smart brand asset, the method comprising: 
presenting, at a web server, a web page containing code representing a smart brand asset, wherein a web address of the web page contains a unique identification of the smart brand asset points to a reference of the smart brand asset ([4 “each product in the list, the webpage includes a hyperlinked product name (hyperlinked to a product webpage), a product image, and a brief description of the product,” 27 “product webpage URLs to include information relating to classification of a product by a merchant website…In an example, "http://www.merchantwebiste.com/apparel/jackets/fleece.html" is a URL of a product webpage or a product category. From this exemplary URL, classification information can be extracted that informs the search engine that a product within the "fleece.html" webpage is classified under category--"apparel," type--"jacket," attribute--"fleece." 32]), wherein the unique identification includes any of a location, user attributes, or content of the smart brand asset ([23 “hyperlinked products list in the results webpage can be sorted by "category" or "attribute."…hyperlinked webpages (product webpage URLs), hyperlinked product images, product information (e.g., product review, and brief description of the product), and merchant information…product classification information, brand information, pricing options, and product lines…and manufacturer information (e.g., manufacturing location, etc.),” 26, 41 “search query can be compared against historic search queries to see if a common context exists with the other search queries,” 65 “identify categories related to the search query 405, which may be desirable to the end user. For example, the end user searching for information regarding the product category of hiking boots may desire to obtain information regarding known brands (Vasque, Columbia, Asoto, North Face, and Merrell) of hiking boots. Similarly, the end user may desire to obtain information regarding stores known to sell hiking boots, different types of hiking boots, and different specific hiking boot products,”]); 
receiving from a search engine crawler a request for the smart brand asset ([27 “web-crawling software in the data mining sub-module combs through internet sources,” 38 “implemented by a targeted web-crawler software developed to search internet sources,” 39, 47, 49 “controlled by the search service provider 145, and is initiated in block 205 by defining web-crawling software 117 for targeted or general web-crawling purposes,”]); 
wherein the search engine crawler is indexing web pages of the web server ([5 “content indexed by a web-crawler includes webpage uniform resource locators (URLs), meta-tags, images, and textual objects,” 26]); 
Thakur does not explicitly disclose, however Prince discloses:
redirecting the request from the search engine crawler to a brand asset proxy server based on the unique identification of the smart brand asset ([148 “the proxy server 120 determines whether the request 154 is from a search engine or a web crawler,” 97, 206 “determine whether the HTML includes advertisement tokens, the proxy server 120 examines the HTML using a regular expression or other standard search technique in order to find keywords that indicate the presence of advertising. An advertising keyword is a string of characters for an advertising network, which may be specific to an advertising network, that indicates the existence of an advertisement,” 207, 208])  ; and 
satisfying the request from the search engine crawler by the proxy server providing the content of the smart brand asset such that the search engine crawler can index the web page and the smart brand asset as if the content of the smart brand asset is static ([70 “data in the general purpose cache is static data (e.g., images, videos, etc.) and does not include dynamic data (e.g., HTML pages),” “static cacheable resource is a resource that is eligible for being cached in the general purpose cache of the cache 122. Typically static cacheable resources are static files (e.g., images, videos, etc.),” 206-209, 220-223]).  
Therefore it would be obvious for Thakur to redirect the request from the search engine crawler to a brand asset proxy server based on the unique identification of the smart brand asset, and satisfy the request from the search engine crawler by the proxy server providing the content of the smart brand asset such that the search engine crawler can index the web page and the smart brand asset as if the content of the smart brand asset is static as per the steps of Prince in order to more reliably and safely catalogue and access smart brand assets from a variety of server locations with respect to a user query and therefore potentially increase user participation in a safer system and as well increase system usability for consumers.

Claims 2, 9, and 16:	Thakur in view of Prince discloses the method as for Claims 1, 8, and 15 above, Thakur further discloses wherein the content of the smart brand asset is searchable and indexed by a search engine such that users who find the content via a web search can be directed to the web server that hosts the web page containing code representing the smart brand asset ([26 “tagging each product information component with a component tag reflecting the relationships with other components, product webpage URL, structural parameters, etc. As an example, product data can be mined and stored in an index arrangement in the product database, where an index of the components of the product data and search queries include component tags to the new merchant, product, and manufacturer information,” 42, 47])

Claims 3, 10, and 17:	Thakur in view of Prince discloses the method as for Claims 1, 8, and 15 above, Thakur further discloses wherein the request from the search engine crawler is satisfied such that indexing of the web page can be established as if the content of the smart brand asset is static ([47 “web-crawler 117 implements hash comparisons to identify new product data. Hash comparison is a method of indexing old website page files and comparing with newly index website page files to identify differences. In certain other exemplary embodiments, the targeted web-crawler 117 is designed to search for certain products, brand names, structures, or phrases,” 48]).  

Claims 4, 11, and 18:	Thakur in view of Prince discloses the method as for Claims 1, 8, and 15 above, Thakur does not explicitly disclose, however Prince discloses wherein the unique identification of the smart brand asset is determined by the brand asset proxy server and sent to the web server ([63, 64 “request related actions that may be performed by the proxy server 120 include the proxy server 120 responding to the request locally by transmitting a response 162 (e.g., an HTTP response) to the client device 110A, blocking the request 154 in addition to or in place of the response 162, reducing the speed at which content can be delivered to the client device 110A, and transmitting the request to the origin server 130A on behalf of the client device,” 97 “the proxy server 120 scans for advertisements in the content and replaces one or more of those advertisements with different advertisements,” 206-209, 220-223]).  
Therefore it would be obvious for Thakur wherein the unique identification of the smart brand asset is determined by the brand asset proxy server and sent to the web server as per the steps of Prince in order to more reliably and safely catalogue and access smart brand assets from a variety of server locations with respect to a user query and therefore potentially increase user participation in a safer system and as well increase system usability for consumers.

Claims 5, 12, and 19:	Thakur in view of Prince discloses the method as for Claims 1, 8, and 15 above, Thakur does not explicitly disclose, however Prince discloses wherein the web server is configured to redirecting search requests of the smart brand asset to the brand asset proxy server ([47, 63, 64 “request related actions that may be performed by the proxy server 120 include the proxy server 120 responding to the request locally by transmitting a response 162 (e.g., an HTTP response) to the client device 110A, blocking the request 154 in addition to or in place of the response 162, reducing the speed at which content can be delivered to the client device 110A, and transmitting the request to the origin server 130A on behalf of the client device,” 69 “97 “the proxy server 120 scans for advertisements in the content and replaces one or more of those advertisements with different advertisements,” 206-209, 220-223]).  
Therefore it would be obvious for Thakur wherein the web server is configured to redirecting search requests of the smart brand asset to the brand asset proxy server as per the steps of Prince in order to more reliably and safely catalogue and access smart brand assets from a variety of server locations with respect to a user query and therefore potentially increase user participation in a safer system and as well increase system usability for consumers.

Claims 6, 13, and 20:	Thakur in view of Prince discloses the method as for Claims 1, 8, and 15 above, Thakur does not explicitly disclose, however Prince discloses wherein the proxy server satisfies the request from the search engine crawler such that the web page receives a high page rank due to being indexed and having dynamically provided the content of the smart brand asset ([94 “list of the most accessed pages elsewhere on the website determined by other visitors,” 134 “links to that company's products may be more likely to be displayed, or may be displayed more prominently (e.g., in bold, with a highlight, or at the top of a list of multiple other solution providers),”]).  
Therefore it would be obvious for Thakur wherein the proxy server satisfies the request from the search engine crawler such that the web page receives a high page rank due to being indexed and having dynamically provided the content of the smart brand asset as per the steps of Prince in order to more reliably and safely catalogue and access smart brand assets from a variety of server locations with respect to a user query and therefore potentially increase user participation in a safer system and as well increase system usability for consumers.

Claims 7 and 14:	Thakur in view of Prince discloses the method as for Claims 1, 8, and 15 above, Thakur does not explicitly disclose, however Prince discloses wherein the location includes any of location of the smart brand asset on the webpage ([97, 207 “result stored and associated with the particular page and location of the advertisement…the client network application of the proxy server 120 calculates the object's height and width based on the metadata within the loaded object. The height and width of the object would then be stored in a data structure (e.g., an advertisement database,” 208 “tag &lt;!--INSERT_AD_HERE:728.times.90//--&gt; indicates to the proxy server 120 to insert an advertisement at the location of the tag of the defined size,”]) or geographical location of a host of the web page ([133, 134, 178 “location of the origin server,” 201 “modify the content for IP addresses of certain location(s) (e.g., countries)), 220 “the geographic location,”]) .  
Therefore it would be obvious for Thakur wherein the location includes any of location of the smart brand asset on the webpage or geographical location of a host of the web page as per the steps of Prince in order to more reliably and safely catalogue and access smart brand assets from a variety of server locations with respect to a user query and therefore potentially increase user participation in a safer system and as well increase system usability for consumers.

Claim 8:	Thakur discloses a computer-implemented method for search engine optimization for a smart brand asset, the method comprising: 
presenting, at a web server, a web page containing code representing a smart brand asset, wherein a web address of the web page contains a unique identification of the smart brand asset points to a reference of the smart brand asset ([4 “each product in the list, the webpage includes a hyperlinked product name (hyperlinked to a product webpage), a product image, and a brief description of the product,” 27 “product webpage URLs to include information relating to classification of a product by a merchant website…In an example, "http://www.merchantwebiste.com/apparel/jackets/fleece.html" is a URL of a product webpage or a product category. From this exemplary URL, classification information can be extracted that informs the search engine that a product within the "fleece.html" webpage is classified under category--"apparel," type--"jacket," attribute--"fleece." 32]), wherein the unique identification includes any of a location, user attributes, or content of the smart brand asset ([23 “hyperlinked products list in the results webpage can be sorted by "category" or "attribute."…hyperlinked webpages (product webpage URLs), hyperlinked product images, product information (e.g., product review, and brief description of the product), and merchant information…product classification information, brand information, pricing options, and product lines…and manufacturer information (e.g., manufacturing location, etc.),” 26, 41 “search query can be compared against historic search queries to see if a common context exists with the other search queries,” 65 “identify categories related to the search query 405, which may be desirable to the end user. For example, the end user searching for information regarding the product category of hiking boots may desire to obtain information regarding known brands (Vasque, Columbia, Asoto, North Face, and Merrell) of hiking boots. Similarly, the end user may desire to obtain information regarding stores known to sell hiking boots, different types of hiking boots, and different specific hiking boot products,”]); 
receiving from a search engine crawler a request for the smart brand asset ([27 “web-crawling software in the data mining sub-module combs through internet sources,” 38 “implemented by a targeted web-crawler software developed to search internet sources,” 39, 47, 49 “controlled by the search service provider 145, and is initiated in block 205 by defining web-crawling software 117 for targeted or general web-crawling purposes,”]); 
wherein the search engine crawler is indexing web pages of the web server ([5 “content indexed by a web-crawler includes webpage uniform resource locators (URLs), meta-tags, images, and textual objects,” 26]);
determining whether the request for the smart brand asset from the search engine crawler can be satisfied by the search engine crawler while indexing each of the web pages of the web server ([26 “product data can be mined and stored in an index arrangement in the product database, where an index of the components of the product data and search queries include component tags to the new merchant, product, and manufacturer information. The product database will, therefore, include historical information gathered from previous product search queries and associated results in the component tags, as well as current real-time information gathered from live websites on the internet. The real-time information is obtained from product logs, URLs, and product description pages created and updated by merchants on their websites,” 42, 47]); and 
Thakur does not explicitly disclose, however Prince discloses:
in response to determining that the request can be satisfied locally, instructing the web server to provide content of the smart brand asset locally ([65, 148 “file or database with IP addresses of known search engines and known crawlers for the IP address of the request 154 (the file or database may reside locally on the proxy server 120 or may be located at a remote server),” 151.  
	Therefore it would be obvious for Thakur to, in response to determining that the request can be satisfied locally, instructing the web server to provide content of the smart brand asset locally as per the steps of Prince in order to more reliably and safely catalogue and access smart brand assets from a variety of server locations with respect to a user query and therefore potentially increase user participation in a safer system and as well increase system usability for consumers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See England et al. (20120290399) at least paras. [54], [59], and [76] disclosures related to web site crawling and related analytics
See Netzer et al. (20110125587) entire disclosure for a variety of web crawling analytics disclosures
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/            Primary Examiner, Art Unit 3682